In a suit in damages for the breach of a bond, the superior court of Muskogee county, pursuant to stipulation of counsel for all parties in interest, on November 15, 1912, rendered and entered judgment in favor of plaintiffs and against defendants for $58.22 and $20 attorney's fees, and the latter, after motion for a new trial filed and overruled, in which they alleged "that the verdict is not sustained by sufficient evidence" and "is contrary to law," bring the case here. The judgment entry was approved before entry by defendants. The motion to dismiss is sustained, for the reason that the appeal is frivolous. In the language of Johnson v. St. Paul, etc.,Co., 68 Minn. 408, 71 N.W. 619, we say:
"Notwithstanding decisions to the contrary, we are of the opinion that an appellate court has the inherent power to dismiss an appeal, which is manifestly and palpably frivolous and without merit. This power is necessary in order to prevent the court itself from being imposed upon, and the administration of justice being trifled with and perverted for mere purpose of delay."
All the Justices concur, except DUNN, J., absent and not participating.